DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 08/31/2021, wherein claims 1-6 are pending in the present application, claims 1, 4 being independent.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,109,308 (hereinafter ‘the patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the present application are found in the claims of the patent, wherein the present application is a broadened version of the patent (limitations of the patent are omitted with respect to the present application). Regarding claim 1 of the present application, claim 1 of the present application corresponds to claim 1 of the patent wherein the limitations of claim 1 of the present application correspond directly to the limitations of claim 1 of the patent except the limitations of the present application omit “receive user data from a user application; receive battery data and battery data parameters from a vehicle battery system, the battery data parameters including a battery data transfer window indicating a time window during which the battery data must be transmitted,” “determine a first availability window for the first wireless network indicating a time during which the first network is available for the connected vehicle to use for transferring data; determine a second availability window for the second wireless network indicating a time window during which the second network is available for the connected vehicle to use for transferring data”, “identify, based on the first and second availability windows, which one of the first and second wireless networks that corresponds to a highest availability during the battery data transfer window”, and “configure the at least one transceiver to transfer the battery data over the one of the first and second wireless networks that corresponds to the most availability during the battery data transfer window”. All other limitations of claim 1 of the present application correspond directly to limitations of claim 1 of the patent. 
Regarding claim 4 of the present application, claim 1 of the present application corresponds to claim 4 of the patent wherein the limitations of claim 4 of the present application correspond directly to the limitations of claim 4 of the patent except the limitations of the present application omit “determining availability information from the plurality of wireless networks, the availability information indicating a time window during which a particular wireless network is available for the connected vehicle to use for transferring data; receiving user data from a user application; receiving battery data and battery data parameters from a vehicle battery system, the battery data parameters including a battery data transfer window indicating a time window during which the battery data must be transmitted,” “based on the availability information, selecting a wireless network from among the plurality of wireless networks that corresponds to a highest availability during the battery data transfer window”, “and configuring the connected vehicle to transfer the battery data over the selected wireless network that corresponds to the highest availability during the battery data transfer window”. All other limitations of claim 4 of the present application correspond directly to limitations of claim 4 of the patent.
The limitations of dependent claims 5 and 6 of the present application correspond directly to the limitations of claims 5 and 6 of the patent. The limitations of dependent claims 2 and 3 of the present application correspond directly to the limitations of claims 2 and 3 of the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20150026312 to Othmer et al (hereinafter d1) in view of United States Patent US-8848608 to Addepalli et al (hereinafter d2).
Regarding claim 1, as to the limitation “A connected vehicle, comprising: at least one transceiver configured to connect to wireless networks; and a computing system configured to execute a network connection manager, wherein the network connection manager is configured by computer-executable instructions” d1 discloses various embodiments of an invention for network selection (see d1 para. 0002) including a system that includes a connected vehicle (see d1 Fig. 1 element 103) the vehicle including a multimedia module (i.e. computing system) (see d1 Fig. element 110) with a processor (i.e. which executes) a module operating system (i.e. network connection manager) which controls the module by means of a computer readable medium (see d1 para. 0055) to control network selection (see d1 Fig. 3 para. 0052);
as to the limitation “to at least: identify at least first and second wireless networks that are available for the connected vehicle to use for transferring data” d1 discloses establishing connection between a first and second network (i.e. identifying 1st/2nd networks) (see d1 Fig. 3 step 310-320 para. 0052);
as to the limitation “identify, based on the first and second costs, which one of the first and second wireless networks that corresponds to a lowest cost; and configure the at least one transceiver to transfer data over the one of the first and second wireless networks that corresponds to the lowest cost” d1 discloses network selection based on conditions (see d1 Fig. 3 steps 330-340 para. 0052) wherein the selection is with respect to lowest cost (see d1 para. 0045-0046; 0050);
as to the limitation “receive first differentiated pricing information from the first wireless network, the first differentiated pricing information indicating a first cost of transferring data over the first wireless network, the first cost determined based on a current load on the first wireless network; receive second differentiated pricing information from the second wireless network, the second differentiated pricing information indicating a second cost of transferring data over the second wireless network, the second cost determined based on a current load on the second wireless network”d1 discloses reception of cost information via database containing cost information for network selection purposes (see d1 para. 0045), however, d1 does not appear to explicitly disclose receive  of a first or second differentiated pricing information from the first wireless network, the first differentiated pricing information indicating a first cost of transferring data over the first wireless network, the first cost determined based on a current load on the first wireless network, attention is directed to d2  which, in a similar field of endeavor (wireless communication), teaches method and system for wireless interface selection with respect to connected vehicles (see d2 col. 1 lines 19-22) including selection of a wireless interface based on criteria (see d2 col. 2 lines 2 lines 52-67); reception of selection data for each network (i.e. 1st/2nd differentiated pricing information) (see d2 col. 15 line 54- col 16 lines 17; col. 16 lines 35-59) including cost (see d2 col. 16 lines 35-59; col. 17 lines 18-38; col. 19 lines 21-43) and incorporating other criteria including load (see d2 col. 15 lines 27-53; col. 20 line 57 –col. 21 line 9);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding network selection to incorporate the details of reception of differentiated pricing information as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: enabling continuous, cost optimized external network connectivity (see d2 col. 1 lines 40-44); or enabling seamless mobility management transparent to the user (see d2 col. 16 lines 19-59). D2 is related to d1 in a similar field of endeavor (wireless communication, network selection) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predicable advantages of cost optimized external network connectivity, as both techniques were known and used as of the effective filing date,  or to achieve the predictable or advantages (i.e. results) including minimizing user cost noted above with no undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 2 as to the limitation “the connected vehicle networking system of claim 1, wherein the network connection manager is configured to at least: configure the at least one transceiver at a first time; determine, at a second time after the first time, that the first and second wireless networks are still available for the connected vehicle to use for transferring data; receive updated differentiated pricing information from one or both of the first and second wireless networks; determine, based on the updated differentiated pricing information, which of the first and second networks corresponds to the lowest cost at the second time; and  20reconfigure the at least one transceiver to transfer data over the one of the first and second wireless networks that corresponds to the lowest cost at the second time” d1 in view of d2 discloses repeated (i.e. updated differential pricing) execution of network selection based on cost (see d1 para. 0045-0046; d2 col. 4 lines 11-35, col 17 lines 18-38).
Regarding claim 3, as to the limitation “the connected vehicle networking system of claim 1, wherein the network connection manager is configured to at least: continue to identify and analyze pricing of various wireless networks that become available as the connected vehicle navigates along a route; and at various points in time, select from among the various wireless networks based on current differentiated pricing information” d1 in view of d2 discloses repeated execution (i.e. identify and analyze pricing as a vehicle travels along a route) of network selection based on cost (see d1 para. 0045-0046; d2 col. 4 lines 11-35, col 17 lines 18-38) including as a vehicle travels along a route at various times (see d2 Fig. 15B col. 43 line 46-col.47 line 53).
Regarding claim 4, as to the limitation “A computer-implemented method” d1 discloses various embodiments of an invention for network selection (see d1 para. 0002) including a system that includes a connected vehicle (see d1 Fig. 1 element 103) the vehicle including a multimedia module (i.e. computing system) (see d1 Fig. element 110) with a processor (i.e. which executes) a module operating system (i.e. network connection manager) which controls the module by means of a computer readable medium (see d1 para. 0055) executing a method to control network selection (see d1 Fig. 3 para. 0052);
as to the limitation “selecting a wireless network from among the plurality of wireless networks that corresponds to a lowest cost; and configuring the connected vehicle to transfer data over the selected wireless network that corresponds to the lowest cost” d1 discloses establishing connection between a first and second network (i.e. identifying 1st/2nd networks) (see d1 Fig. 3 step 310-320 para. 0052); network selection based on conditions (see d1 Fig. 3 steps 330-340 para. 0052) wherein the selection is with respect to lowest cost (see d1 para. 0045) and data is transferred based on selection (see d1 Fig. 3 step 340; para. 0052);
as to the limitation “comprising: receiving differentiated pricing information from a plurality of wireless networks that are available for a connected vehicle to use for transferring data, the differentiated pricing information for a particular wireless network determined based on a current load on the particular wireless network and indicating a cost of transferring data over the particular wireless network; based on the differentiated pricing information”d1 discloses reception of cost information via database containing cost information for network selection purposes (see d1 para. 0045), however, d1 does not appear to explicitly disclose receive  of a first or second differentiated pricing information from the first wireless network, the first differentiated pricing information indicating a first cost of transferring data over the first wireless network, the first cost determined based on a current load on the first wireless network, attention is directed to d2  which, in a similar field of endeavor (wireless communication), teaches method and system for wireless interface selection with respect to connected vehicles (see d2 col. 1 lines 19-22) including selection of a wireless interface based on criteria (see d2 col. 2 lines 2 lines 52-67); reception of selection data for each network (i.e. 1st/2nd differentiated pricing information) (see d2 col. 15 line 54- col 16 lines 17; col. 16 lines 35-59) including cost (see d2 col. 16 lines 35-59; col. 17 lines 18-38; col. 19 lines 21-43) and incorporating other criteria including load (see d2 col. 15 lines 27-53; col. 20 line 57 –col. 21 line 9);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding network selection to incorporate the details of reception of differentiated pricing information as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: enabling continuous, cost optimized external network connectivity (see d2 col. 1 lines 40-44) enabling seamless mobility management transparent to the user (see d2 col. 16 lines 19-59). D2 is related to d1 in a similar field of endeavor (wireless communication, network selection) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known and used as of the effective filing date, to achieve the predictable or advantages (i.e. results) including minimizing user cost noted above with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 5 as to the limitation “The computer-implemented method of claim 4, further comprising causing transfer of data over the selected wireless network” d1 in view of d2 discloses data transfer over the selected network (see d1 Fig. 3 step 340 para. 0052).
Regarding claim 6, as to the limitation “The computer-implemented method of claim 5, further comprising: receiving updated differentiated pricing information from at least one of the plurality of wireless networks or a new wireless networks; based on the updated differentiated pricing information, selecting an updated wireless network that corresponds to the lowest cost; and continuing the transfer of data using the updated wireless network” d1 in view of d2 discloses repeated execution of network selection based on cost (i.e. updating) (see d1 para. 0045-0046; d2 col. 4 lines 11-35, col 17 lines 18-38) (see d2 Fig. 15B col. 43 line 46-col.47 line 53) including updating of data a reselection(see d2 col. 17 lines 18-38).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643